Citation Nr: 0810957	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus, with hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1967 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran requires a restricted diet and medication for 
control of his diabetes; however, no activity regulations 
have been recommended.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a May 
2004 letter.  The veteran was informed of the very specific 
criteria used to evaluate disability arising from diabetes, 
and of the type of evidence which could show he meets these 
criteria, in the April 2005 Statement of the Case.  The Board 
is satisfied that, in this case, entitlement to a higher 
disability rating could not be granted based solely upon a 
demonstration by the veteran of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life, because the 
very specific criteria set forth in the relevant Diagnostic 
Code precludes the assignment of a higher disability rating 
on these bases alone.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 2008).  Thus, the Board finds 
that VA's duty to notify has been met.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's increased rating claim.  As such, no effective date 
will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.
Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for diabetes in November 2001.  The RO 
granted service connection for diabetes in a May 2002 rating 
decision and assigned a 20 percent disability rating, 
effective from July 2001.  (In a March 2003 rating decision, 
an earlier effective date of May 2001 was granted due to 
change in the law).  The veteran filed a claim for an 
increased disability rating in March 2004, claiming that his 
service-connected disability had worsened. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.          
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is rated as 100 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is rated as 60 percent disabling.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling; while 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is rated as 20 percent 
disabling.  Compensable complications of diabetes are to be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

VA treatment records from August 2003 to July 2004 show that 
the veteran receives periodic insulin injections, although he 
is not insulin dependent.  He is also prescribed oral 
hypoglycemic medication, with instructions to take this twice 
a day.  Treatment reports indicate poor glycemic control and 
that the veteran is not always compliant with his medication 
regimen.  Records reflect an episode of hypoglycemia in 
February 2004 due to an insulin administration.  The report 
of a June 2004 VA diabetes examination indicates hypertension 
that is likely secondary to diabetes.  No evidence of 
retinopathy is noted.

The currently assigned 20 percent disability rating has been 
assigned to reflect diabetes requiring oral hypoglycemic 
agent and restricted diet, but no further restrictions.  
Review of the medical evidence demonstrates that the 
currently assigned 20 percent disability rating is the 
appropriate rating, as no restrictions upon the veteran's 
activities have been imposed by his medical care providers 
that would support the assignment of a 40 percent disability 
rating.  The veteran does have the diabetic complications of 
peripheral neuropathy affecting both legs, and erectile 
dysfunction; however, these disabilities are rated separately 
and thus may not be used to support the assignment of a 
higher disability rating under the provisions of Diagnostic 
Code 7913.  See 38 C.F.R. § 4.14.  

The Board notes that the veteran's hypertension has been 
included in the evaluation of his diabetes.  The Board has 
considered the possibility of a separate compensable rating 
for hypertension and has found it to be unwarranted in this 
case.  According to the applicable rating criteria, a 
compensable evaluation of 10 percent will be assigned for 
service-connected hypertension with evidence of either 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more.  The minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires medication for control 
is 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  VA 
treatment and examination records from August 2003 to July 
2004 reflect the following blood pressure readings: 135/76, 
120/79, 122/79, 129/83, 101/76, 96/95, 121/74, 128/71, 
110/73, and 125/75.  Although the veteran's blood pressure 
has fluctuated, he has not demonstrated a diastolic pressure 
that is predominantly 100 or more, or a systolic pressure 
that is predominantly 160 or more.  Accordingly, the criteria 
for a separate compensable rating for hypertension have not 
been met.   







ORDER

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


